Filed 5/21/21 In re W.E. CA4/2

                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
 California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
                                     or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                   FOURTH APPELLATE DISTRICT

                                                 DIVISION TWO



 In re W.E. et al., Persons Coming Under
 the Juvenile Court Law.

 RIVERSIDE COUNTY DEPARTMENT
 OF PUBLIC SOCIAL SERVICES,                                              E075810

          Plaintiff and Respondent,                                      (Super.Ct.No. INJ2000016)

 v.                                                                      OPINION

 E.C.,

          Defendant and Appellant.




         APPEAL from the Superior Court of Riverside County. Susanne S. Cho, Judge.

Affirmed.

         Jesse McGowan, under appointment by the Court of Appeal, for Defendant and

Appellant.

         Gregory P. Priamos, County Counsel, James E. Brown, Anna M. Marchand and

Julie Koons Jarvi, Deputy County Counsel, for Plaintiff and Respondent.



                                                             1
       E.C. (Father) and L.O. (Mother) are the parents of two-year-old F.E., born in

May 2019, and four-year-old W.E., born in August 2016. Father appeals from the

juvenile court’s jurisdictional findings.1 He contends there was insufficient evidence to

support the court’s findings sustaining the petition against him under Welfare and

Institutions Code2 section 300, subdivisions (b) and (j). We find substantial evidence

supports the juvenile court’s jurisdictional findings and affirm the judgment.

                       FACTUAL AND PROCEDURAL HISTORY

       Father and Mother lived together with their young children in Indio, California.

Father worked full-time at a local hospital as a technician and part-time painting houses.

Mother stayed home to watch the children and was taking classes at a community

college.

       In August 2019, the parents took three-month-old F.E. to a hospital, after he fell

from their bed onto the tile floor. Hospital records noted F.E. was crying but consolable.

The doctor observed a contusion on F.E. but no signs of nausea, vomiting, or headache,

and thus did not order x-rays or a CT scan for F.E. The doctor discharged F.E. and told

the parents to return if F.E.’s symptoms worsened.

       In January 2020, approximately five months later, the family came to the attention

of the Riverside County Department of Public Social Services (DPSS), after an

immediate response referral was received alleging general neglect and physical abuse of

       1   Mother is not a party to this appeal.

       2 All future statutory references are to the Welfare and Institutions Code unless
otherwise stated.

                                               2
then eight-month-old F.E. who had sustained a broken femur. The parents reported F.E.

had incurred the injury when he fell off a bed; the reporting party, however, was

concerned the injury was not consistent with the parents’ explanation. Due to F.E.’s

injury and additional medical assessments requested by the trauma doctor, F.E. was

transferred to a larger hospital, the Riverside University Health System Medical Center

(RUHS), where x-rays and a CT scan were performed.

       The x-rays and CT scan showed F.E. had a “ ‘buckle break’ fracture” to the right

metadiaphysis (femur), a parietal skull fracture, an occipital skull fracture, and

“undulating cortical contours” on the right first rib that were “[s]uspicious for fracture.”

RUHS Dr. Sophia Grant found this evidence to be “ ‘suspicious for physical abuse,’ ”

and recommended “ ‘immediate CPS involvement.’ ” Dr. Grant acknowledged that the

leg fracture could have been caused from a fall from a bed, but it did not explain the skull

fractures. She explained that an occipital skull fracture required a great deal of force and

“ ‘the fact that it crosse[d] the suture line implie[d] even more force.’ ” Dr. Grant further

noted that rib fractures were normally “ ‘caused by the squeezing of the chest.’ ” She

reported that F.E. showed no sign of nutritional deficiency and that there was no evidence

of metabolic bone disease, given that F.E.’s phosphorous level was elevated, which was

the opposite of what would occur with metabolic bone disease.

       DPSS and police officers responded to the hospital and interviewed the parents.

Mother maintained F.E. had fallen from her bed onto the tile floor and denied knowledge

of how F.E. had sustained the skull and rib fractures. She denied causing F.E.’s injuries



                                              3
but noted feeling anxious and sad following F.E.’s birth. Father denied knowledge of

how F.E. had sustained his injuries and stated Mother had been sad following F.E.’s

birth. Father explained that he was asleep next to F.E. and awoke to find F.E. crying on

the floor. Due to the nature of F.E.’s severe unexplained injuries, the children were taken

into protective custody and placed with the maternal uncle pending further investigation.

       On January 10, 2020, a petition was filed on behalf of the children pursuant to

section 300, subdivisions (a) (serious physical harm), (b) (failure to protect), (e) (severe

physical abuse of child under five), and (j) (abuse of sibling) based on F.E.’s severe and

unexplained injuries.

       At the January 13, 2020 detention hearing, the juvenile court formally removed the

children from parental custody and maintained them with the maternal uncle. The

parents were provided with services pending further proceedings and investigation. The

court ordered DPSS not to interview the parents.

       DPSS recommended the juvenile court find true the allegations in the petition and

bypass reunification services for the parents pursuant to section 361.5, subdivision (b)(6).

Based on interviews with the parents prior to the children’s removal, the social worker

believed F.E. may have sustained his injuries while in Mother’s care and postpartum or

other stressors may have been a factor. The social worker noted that while the parents

had begun services, there was “a disconnect as to their understanding of what occurred to

[F.E.] and how these injuries could have led to grave injury or his death.” The social

worker did not believe the children could safely be returned to the parents’ care without



                                              4
an explanation of what had actually occurred to F.E. or a showing what measures the

parents would take to prevent further abuse to the children.

       The matter was continued several times to obtain medical records and reports,

conduct further investigations, and due to the general COVID-19 order. By May 2020,

the parents had completed a parenting program and were participating in individual

counseling. Father was discharged from counseling on May 8, 2020, because he

“ ‘appear[ed] to be stable.’ ” Father had reduced his work schedule so he could be

present for a longer duration at home and provide direct care and supervision to the

children. The parents asserted that they would never allow an injury to happen to either

child again.

       The Indio Police Department had completed their investigation and filed a report

with the district attorney’s office. The detective found the parents’ explanation that F.E.

fell off the bed was inconsistent with his extensive injuries and the forensic report. The

forensic report revealed F.E.’s injuries were “at different stages of healing, indicating the

injuries did not occur in one event, but over time.” The parents had stopped cooperating

with the detective’s investigation, presumably at the advice of counsel, when asked to

demonstrate how F.E. fell off the bed.

       Father reported to the detective that he first heard a “smack” sometime between

8:00 p.m. and 9:00 p.m. Father had finished his painting job and was taking a nap before

his graveyard shift at the hospital was to begin at 10:30 p.m. Mother reported that at

about 7:00 p.m., she had placed F.E. in the center of the bed with Father, then began



                                              5
doing homework while also tending to W.E. Shortly after, F.E. “crawled off the bed and

landed on all fours.” The bed was about two and a half feet above the tile floor. After

falling, F.E. was a “little bit whiny,” but fell back to sleep. When Mother tried to give

him a bath, F.E. cried uncontrollably. By that time, Father had gone to work. Mother

phoned Father to inform him of F.E.’s condition, and they both decided to take F.E. to the

emergency room. When asked how the other injuries may have occurred, the parents

pointed to the previous fall. Mother noted it was normal for F.E. to roll around on the

bed and that it was her usual practice to place things around F.E. on the bed so that he did

not fall off the bed. Mother also recalled that the family was in a rear-end car accident

when F.E. was a month old. Letters between Father and his insurance company showed

the car accident occurred in May 2019, when F.E. was less than a month old.

       Father retained Dr. Charles Hyman, a pediatrician for the past 52-plus years.

Dr. Hyman had written, studied, and testified about suspected child abuse cases for over

19 years. Dr. Hyman submitted a voluminous report in which he concluded there was no

scientific evidence of child abuse in this case, but bone fragility (a diagnosis not

thoroughly considered by medical providers). Dr. Hyman reviewed F.E.’s medical

records. He found the two skull fractures were older than the femur fracture and were

consistent with Father’s account of the first time F.E. had accidentally fallen off the bed

and x-rays were not taken. Dr. Hyman disagreed with Dr. Grant’s assessment that an

occipital skull fracture necessarily meant that a great amount of force was involved.

Dr. Hyman explained that “ ‘[s]ingle head impacts can cause complex skull fracture



                                              6
patterns,” and can result in “bilateral fractures and fractures that cross suture lines.”

Dr. Hyman also stated that the “transverse compression fracture” to F.E.’s right femur

was “completely explained by the mother’s history of him having fallen from the parents’

bed onto his knees and hands.”

       Dr. Hyman believed that F.E.’s medical history, physical findings, imaging, and

laboratory findings all supported a diagnosis of bone fragility, even if osteoporosis could

be ruled out. Dr. Hyman found no real evidence of a rib fracture. Dr. Hyman explained

that the “cortical undulation” noted on F.E’s right first rib did not reveal a fracture, and it

was impossible to definitively say that it was evidence of a healing fracture as opposed to

a “mineralization variant.” Dr. Hyman was highly critical of what he viewed as flawed

methods used by “child abuse pediatricians” (CAPs) to diagnose child abuse. Dr. Hyman

opined that CAPs tended to presume child abuse from the absence of a known accidental

history, even though the broader medical literature documented a prevalence of “occult

fractures,” that is, fractures that have no known history. Dr. Hyman concluded, “The

parents should have been more careful when placing [F.E.] on their bed; however, per my

53 years of pediatric experience, their behavior is not uncommonly seen in a pediatric

practice. The infant’s fall histories explain all of his medical findings. He was never at

high risk for death or serious injury.”

       The parents consistently visited the children, and the visits were gradually

liberalized. During visits, the parents interacted appropriately with the children with no

reported concerns. In February 2020, the juvenile court authorized weekend, day visits.



                                               7
And, in August 2020, the court authorized overnight, weekend visits with possible

extended special visits in the family home. During a special visit in September 2020, the

social worker visited the family home and found it to be appropriate. Father reported that

F.E. had slept in his crib while W.E. slept in the parents’ bed. The children appeared

happy to see their parents.

       By September 2020, DPSS recommended the juvenile court find true the

allegations in the petition and that the children be returned to the parents’ care with

family maintenance services. Although the parents had participated in services during

the last nine months and had positive visits with the children, DPSS remained concerned

for the children’s safety due to their young ages and vulnerability and the severity of

F.E.’s injuries.

       The contested jurisdictional/dispositional hearing was held on September 25,

2020. The juvenile court admitted various reports, records, and documents into evidence

and heard argument from the parties. Father’s counsel and Mother’s counsel argued the

court should dismiss the petition. Father’s counsel requested the court to credit

Dr. Hyman’s “comprehensive report,” and argued a single instance of neglect does not

necessarily establish a current risk of harm. Father’s counsel stated that given the careers

the parents were pursuing, any jurisdictional finding could “decimate” their lives. DPSS,

joined by the children’s counsel, asked the court to assert dependency jurisdiction based

on a theory of negligence, and to continue supervising the dependency with family




                                              8
maintenance services. The children’s counsel noted that F.E. was injured from falling off

the bed on two separate occasions, yet the parents still allowed W.E. to sleep in their bed.

       The juvenile court found true the section 300, subdivisions (b) and (j) allegations,

declared the children dependents of the court, returned the children to parental custody,

and ordered family maintenance services. The court did not find true the section 300,

subdivisions (a) and (e) allegations. The court stressed that it was not making a finding

that the parents had intentionally abused F.E.; rather, the parents had negligently failed to

supervise or protect F.E. The court reasoned that F.E. was seriously injured on multiple

occasions, and that even after those incidents, the parents still allowed W.E. to sleep in

their bed. The court considered dismissing the matter to protect the parents’ careers, but

concluded that this was not a relevant consideration under section 300. The court

acknowledged that the parents had participated in services but found the children had not

been in the home long enough to warrant withdrawing supervision. Father subsequently

appealed.

                                       DISCUSSION

       Father contends insufficient evidence supports the jurisdictional findings against

him because his conduct only reflected a single, isolated act of negligence that was

unlikely to repeat. He therefore believes the jurisdictional findings against him should be

reversed. Father does not challenge the allegations against Mother.

       Initially, Father asserts the justiciability doctrine should not apply to this case

because his status as an “ ‘offending parent’ could impact future dependency or family



                                               9
law proceedings.” He notes that he and Mother had separated during the pendency of this

appeal and are now residing separately.3 DPSS argues Father’s jurisdictional arguments

are not justiciable.

       A.      JUSTICIABILITY DOCTRINE

       The juvenile court assumed jurisdiction based on findings against both Mother and

Father, but Mother has not appealed, and Father does not challenge the jurisdictional

findings concerning her. In fact, Father acknowledges Mother’s conduct subjected the

children to a current risk of harm sufficient to sustain a finding under section 300,

subdivision (b)(1). DPSS thus contends the jurisdictional determinations found as to

Mother are sufficient to support jurisdiction over the children. (See In re Briana V.

(2015) 236 Cal.App.4th 297, 308 [“ ‘[A] jurisdictional finding good against one parent is

good against both.’ ”]; In re I.A. (2011) 201 Cal.App.4th 1484, 1492 (I.A.) [“an appellate

court may decline to address the evidentiary support for any remaining jurisdictional

findings once a single finding has been found to be supported by the evidence”].)

       Under the doctrine of justiciability, courts generally do not act upon or decide

moot questions or abstract propositions, nor do they issue advisory opinions. (I.A., supra,

201 Cal.App.4th at pp. 1490-1491.) “An important requirement for justiciability is the

availability of ‘effective’ relief—that is, the prospect of a remedy that can have a

practical, tangible impact on the parties’ conduct or legal status.” (Id. at p. 1490.) “For

this reason, an appellate court may decline to address the evidentiary support for any

       3  This fact was mentioned in appellant’s motion to take additional evidence filed
in this court on December 28, 2020, which is hereby granted.

                                             10
remaining jurisdictional findings once a single finding has been found to be supported by

the evidence,” or is unchallenged. (Id. at p. 1492.)

       On the other hand, an exception to this general rule has been recognized: “[W]e

generally will exercise our discretion and reach the merits of a challenge to any

jurisdictional finding when the finding (1) serves as a basis for the dispositional orders

that are also challenged on appeal [citation]; (2) could be prejudicial to the appellant or

could potentially impact the current or future dependency proceedings [citations]; or

(3) ‘could have other consequences for [the appellant], beyond jurisdiction’ [citation].”

(In re Drake M. (2012) 211 Cal.App.4th 754, 762-763.)

       Generally, to acquire jurisdiction under subdivision (b) of section 300, the juvenile

court was obliged to find that the child “has suffered, or there is a substantial risk that the

child will suffer, serious physical harm or illness, as a result” of specified forms of

parental neglect, including substance abuse, domestic violence, and failure to protect the

child. (§ 300, subd. (b).) Findings that Father “knowingly or negligently” harmed the

children or exposed them to a substantial risk of physical harm are “pernicious” and

“could potentially impact the current or future dependency proceedings.” (In re M.W.

(2015) 238 Cal.App.4th 1444, 1452.) We therefore will exercise our discretion to review

the juvenile court’s jurisdictional findings against Father.

       B.     JURISDICTIONAL FINDINGS AGAINST FATHER

       The failure to protect (§ 300, subd. (b)) allegation as found true states, “While in

the care and custody of the mother and father, the child, [F.E.] . . . suffered serious



                                              11
physical harm as evidenced by a ‘buckle break’ fracture to his right leg, and upon further

medical examination, the child was found to display multiple lucencies, a contour

deformity at the right first rib and a skull fracture. Such conditions place the child at risk

of suffering serious physical and developmental harm.” The abuse of sibling (§ 300,

subd. (j)) allegation is similar as above and pertains to F.E.’s sibling W.E.

              1.      STANDARD OF REVIEW

       We review the juvenile court’s jurisdictional findings for substantial evidence. (In

re Jonathan B. (2015) 235 Cal.App.4th 115, 119.) We will affirm if there is reasonable,

credible evidence of solid value to support the court’s findings. (Ibid.)

       “ ‘ “In making this determination, we draw all reasonable inferences from the

evidence to support the findings and orders of the dependency court; we review the

record in the light most favorable to the court’s determinations; and we note that issues of

fact and credibility are the province of the trial court.” ’ ” (In re I.J. (2013) 56 Cal.4th

766, 773 (I.J.).) Under this standard, our review “ ‘begins and ends with a determination

as to whether or not there is any substantial evidence, whether or not contradicted, which

will support the conclusion of the trier of fact. All conflicts must be resolved in favor of

the respondent and all legitimate inferences indulged in to uphold the verdict, if possible.

Where there is more than one inference which can reasonably be deduced from the facts,

the appellate court is without power to substitute its deductions for those of the trier of

fact.’ ” (In re David H. (2008) 165 Cal.App.4th 1626, 1633; accord, In re R.T. (2017) 3

Cal.5th 622, 633.)



                                              12
       “We do not reweigh the evidence, evaluate the credibility of witnesses, or resolve

evidentiary conflicts. [Citation.] The judgment will be upheld if it is supported by

substantial evidence, even though substantial evidence to the contrary also exists and the

trial court might have reached a different result had it believed other evidence.” (In re

Dakota H. (2005) 132 Cal.App.4th 212, 228.) “[I]nconsistencies and conflicts in the

evidence go to credibility of witnesses and weight of the evidence, which are matters for

the trial court.” (In re S.A. (2010) 182 Cal.App.4th 1128, 1149.)

               2.     APPLICABLE LAW

       Section 300, in pertinent part, provides that a child may be declared a dependent

under subdivisions (b) and (j) if: (b) “[t]he child has suffered, or there is a substantial

risk that the child will suffer, serious physical harm or illness, as a result of the failure or

inability of his or her parent or guardian to adequately supervise or protect the child, or

the willful or negligent failure of the child’s parent or guardian to adequately supervise or

protect the child from the conduct of the custodian with whom the child has been left,”

and (j) “[t]he child’s sibling has been abused or neglected, as defined in subdivision (a),

(b), (d), (e), or (i), and there is a substantial risk that the child will be abused or neglected,

as defined in those subdivisions. The court shall consider the circumstances surrounding

the abuse or neglect of the sibling, the age and gender of each child, the nature of the

abuse or neglect of the sibling, the mental condition of the parent or guardian, and any

other factors the court considers probative in determining whether there is a substantial

risk to the child.” (§ 300, subds. (b) & (j).)



                                                 13
       A juvenile court’s exercise of dependency jurisdiction under section 300 is proper

when a child is “ ‘of such tender years that the absence of adequate supervision and care

poses an inherent risk to [his or her] physical health and safety.’ ” (In re Christopher R.

(2014) 225 Cal.App.4th 1210, 1216.) “ ‘The court need not wait until a child is seriously

abused or injured to assume jurisdiction and take the steps necessary to protect the

child.’ ” (I.J., supra, 56 Cal.4th at p. 773.) “ ‘The purpose of dependency proceedings is

to prevent risk, not ignore it.’ ” (Jonathan L. v. Superior Court (2008) 165 Cal.App.4th

1074, 1104.) “[S]ection 300 generally requires proof the child is subject to the defined

risk of harm at the time of the jurisdiction hearing.” (In re Kadence P. (2015) 241

Cal.App.4th 1376, 1383, superseded by statute on another ground as stated in In re A.M.

(2020) 47 Cal.App.5th 303, 322.) “Evidence of past conduct may be probative of current

conditions. [Citation.] To establish a defined risk of harm at the time of the hearing,

there ‘must be some reason beyond mere speculation to believe the alleged conduct will

recur. [Citation.]’ [Citation.]” (In re D.L. (2018) 22 Cal.App.5th 1142, 1146.)

              3.     ANALYSIS

       In this case, F.E. suffered a broken femur, described as a “buckle” fracture, two

skull fractures, and a rib fracture while in the care of the parents. Medical staff were

concerned the injuries F.E. had sustained were non-accidental trauma given the multiple

unexplained fractures. F.E.’s x-rays and CT scans included multiple lucencies and a

contour deformity at the right first rib. Dr. Grant noted that the fracture to F.E.’s right leg

may have been caused by F.E. falling off the bed, as Mother had described, but falling



                                              14
from the bed did not explain the two skull fractures. Dr. Grant explained that an occipital

skull fracture required a great deal of force, and due to it crossing the suture line

suggested even more force. In addition, F.E.’s injuries were in different stages of healing

and Father’s expert’s findings supports that the skull fractures were older.

       The parents admitted F.E. had fallen off their bed and fell onto the tile floor and

that this was not the first time F.E. had fallen off their bed. Father was aware that F.E.

had fallen off the parents’ bed in August 2019 when F.E. was three months old and had

suffered a contusion. The same type of accident occurred around five months later in

January 2020 when F.E. was eight months old. Mother reported that she had regularly

placed F.E. on the bed to sleep. Father was aware Mother was placing F.E. on the bed

next to him while he slept, but he took no actions to adequately supervise or protect the

child. Due to his omission or negligent failure to adequately supervise or protect the

child from the conduct, F.E. suffered serious injuries and the risk remained at the time of

the jurisdictional hearing. Despite the serious injuries F.E. had sustained, Father

regularly slept with W.E., who was four years old, when the children were returned to the

parents’ care on extended visits in September 2020, several weeks before the

jurisdictional hearing. The evidence thus shows that a current risk of harm remained.

       Father’s attempt to liken his situation to that in In re J.N. (2010) 181 Cal.App.4th

1010 (J.N.) is unavailing. In that case, the evidence reflected a single instance of drunk

driving, which resulted in physical harm to the children, but the evidence did not support

that either parent had an alcohol abuse problem, any history of substance abuse, or any



                                              15
history of other endangering conduct. (Id. at pp. 1014-1015, 1025-1026.) The court

noted that “[i]n evaluating risk based upon a single episode of endangering conduct, a

juvenile court should consider the nature of the conduct and all surrounding

circumstances,” including, among other things, “evidence of the parent’s current

understanding of and attitude toward the past conduct that endangered a child, or

participation in educational programs, or other steps taken, by the parent to address the

problematic conduct in the interim.” (Id. at pp. 1025-1026.) The court determined that

these factors warranted reversal of the jurisdiction finding in J.N., but noted that, under

different circumstances, “[t]he nature and circumstances of a single incident of harmful

or potentially harmful conduct may be sufficient . . . to establish current risk depending

upon present circumstances.” (Id. at p. 1026.)

         Here, unlike in J.N., the court was not presented just with a lone instance of

endangering conduct. This case does not involve a single isolated act of negligence, and

the evidence demonstrates a current risk of harm remained. Even if we were to analyze

the evidence as presenting a “single episode of endangering conduct” under the principles

set forth in J.N., “the nature of the conduct and all surrounding circumstances” support

the juvenile court’s jurisdictional finding. (J.N., supra, 181 Cal.App.4th at pp. 1025-

1026.)




                                              16
                                 DISPOSITION

     The judgment is affirmed.

     NOT TO BE PUBLISHED IN OFFICIAL REPORTS

                                               MILLER
                                                        J.
We concur:


RAMIREZ
                    P. J.


SLOUGH
                       J.




                                     17